 

Exhibit 10.4.4

 

Synacor, Inc.

August 16, 2018

William J. Stuart

16422 Carrara Way, #301

Naples, FL 34110

Dear Bill:

This letter (the “Agreement”) confirms the agreement between you and Synacor,
Inc. (the “Company”) regarding the termination of your employment with the
Company.

1.Termination Date.  Your employment will be terminated, on August 17, 2018 (the
“Termination Date”).  Your termination will be recorded as a position
elimination due to organizational restructuring in all Human Resources files and
systems.

2.Effective Date and Rescission.  You have twenty-one (21) days after you
received this Agreement to review, sign and return to me.  You are advised to
consult an attorney of your own choosing (at your own expense) before signing
this Agreement.  Furthermore, you have up to seven days after you signed this
Agreement to revoke it.  If you wish to revoke this Agreement after signing it,
you may do so by delivering a letter of revocation to me.  If you do not revoke
this Agreement, the eighth day after the date you signed it will be the
“Effective Date.”  Because of the seven-day revocation period, no part of this
Agreement will become effective or enforceable until the Effective Date.  

3.Salary and Vacation Pay.  The Company will pay all of your salary earned
through the Termination Date and your unused PTO Balance as per the Company
policy (less all applicable withholding taxes and other deductions).

4.Severance Pay.  Pursuant to the Severance Pay terms set forth in your offer of
employment, delivered and signed on August 3, 2011, and later amended on August
26, 2013, commencing with the Company’s first regular payroll date following the
Effective Date, the Company will continue paying you an amount equal to your
current base salary (less all applicable local, state and federal withholdings)
for a period of twelve (12) months.  The maximum aggregate amount of these
severance payments is equal to $347,214.96 less applicable withholdings.  If you
breach any provision of this Agreement, you understand that no unpaid severance
payments will be made; however, in such event, this Agreement shall remain in
full force and effect.

5.Benefits Continuation. Your employee benefits other than group health
insurance coverage will terminate effective on the Termination Date. Your group
health insurance coverage will terminate at the end of the month in which your
Termination Date occurs. Following the Termination Date, whether you sign this
Agreement or not, you may elect to continue your

 

--------------------------------------------------------------------------------

William J. Stuart

pg. 2

group health insurance coverage, pursuant to a federal law known as COBRA. You
will receive, under separate cover, information regarding continuing benefits
pursuant to COBRA. In order to continue coverage, you must timely file the
required elected form. Upon signature of this agreement, the Company will pay
the monthly premium under COBRA for you and, if applicable, your dependents,
during the time period of your severance pay or until such time as you begin to
receive comparable benefits from a subsequent employer (whichever is shorter).
Furthermore, in addition to the agreed upon payment of the monthly premium under
COBRA, outlined within your severance agreement, the Company agrees to extend
payments of the premium for an additional seven (7) months, through March 31,
2020. In consideration for this additional seven (7) months, you agree to be
available upon reasonable notice to consult and assist the Company, at its
expense, with matters related to pending litigation and CFO transition, on up to
a total of seven (7) business days or any reasonable portion thereof between the
Termination Date and March 31, 2020. To continue health insurance via COBRA
after the severance period and the extended 7-month period as noted above you
will be responsible for the COBRA premiums.  

6.Release of All Claims.  In consideration for receiving the severance payments
described in Sections 4, and 5 above, you waive, release and promise never to
assert any claims or causes of action, whether or not now known, against the
Company or its predecessors, successors or past or present subsidiaries, parent
or affiliates (collectively, including the Company, the “Entities”) or the
Entities’ stockholders, directors, officers, employees, consultants, attorneys,
agents, assigns and employee benefit plans with respect to any matter, including
(without limitation) any matter related to your employment with the Company or
the termination of that employment, including (without limitation) claims to
attorneys’ fees or costs, claims of wrongful discharge, constructive discharge,
emotional distress, harassment, retaliation, discrimination, violation of public
policy, estoppel, personal injury, defamation, slander, libel, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing, any tort claim and any claims of discrimination or harassment
based on sex, age, race, national origin, sexual orientation, disability or any
other basis, including but not limited to claims under Title VII of the Civil
Rights Act of 1964, the Equal Pay Act of 1963, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act, the Family Medical
Leave Act, the Employee Retirement Income Security Act of 1974 (ERISA), the New
York State Human Rights Law, the New York Executive Law, the New York Civil
Practice Law and Rules, the New York Judiciary Law, the New York Labor Law, the
New York Civil Rights Law, the New York Administrative Code, and all other laws
and regulations relating to employment and any and all liabilities, claims,
demands, contracts, debts, obligations and causes of action of every nature,
kind and description, in law, equity, or otherwise, whether or not now known or
ascertained, which heretofore do or may exist; provided, however, that nothing
in this general release shall be construed to include a release of claims that
(a) arise from the Company’s obligations under this Agreement and (b) relate to
the Company’s obligation to defend and indemnify you under the  Company’s
certificate of incorporation and by-laws, the Indemnification  Agreement you
entered into with the Company as of March 22, 2018 effective as of your first
day of employment with the Company, Delaware law and any applicable directors
and officers liability insurance policy. You represent you have not assigned to
any third party and you have not filed with any agency or court any claim
released by this Agreement. However, this release covers only those claims that
arose prior to the execution of this Agreement and only those claims that are
waivable under applicable law.  Execution of this Agreement does not bar any
claim that arises hereafter, including (without limitation) a claim for breach
of this Agreement.  

GDSVF&H

 

--------------------------------------------------------------------------------

William J. Stuart

pg. 3

7.Exceptions.  You understand that nothing contained in this Agreement limits
your ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). You further understand that this Agreement
does not limit your ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. This Agreement does not limit your right to
receive an award for information provided to any Government Agencies.  However,
you understand and agree that you shall not be entitled to, and shall not seek
nor permit anyone to seek on your behalf, any personal, equitable or monetary
relief for any claims or causes of action released by you in this Agreement, to
the fullest extent permitted by law.

8.Waiver Of All Known and Unknown Claims.  You understand that you are releasing
potentially unknown claims, and that you have limited knowledge with respect to
some of the claims being released.  You acknowledge that there is a risk that,
after signing this Agreement, you may learn information that might have affected
your decision to enter into this Agreement.  You assume this risk and all other
risks of any mistake in entering into this Agreement.  You agree that this
Agreement is fairly and knowingly made.

9.No Admission.  Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

10.Other Agreements.  At all times in the future, you will remain bound by your
Proprietary Information and Inventions Agreement with the Company, which you
signed on upon hire with the Company and a copy of which is attached as
Exhibit A (the “PIIA”).  Except as expressly provided in this Agreement, this
Agreement renders null and void all prior agreements (whether oral or written
and whether express or implied) between you and the Company and constitutes the
entire agreement between you and the Company regarding the subject matter of
this Agreement, including any other versions of this Agreement that may have
been provided to you before the date hereof; provided that for the avoidance of
doubt, this Agreement does not render null and void the Indemnification
Agreement you entered into with the Company as of March 22, 2018 effective as of
your first day of employment with the Company.  This Agreement may be modified
only in a written document signed by you and a duly authorized officer of the
Company.

11.Litigation Cooperation.   You agree to cooperate fully with the Company in
the defense or prosecution of any claims or actions which already have been
brought or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that you were involved in or which
you gained knowledge of during your employment with the Company. Your full
cooperation in connection with such claims or actions shall include, without
implication of limitation, being available to meet with counsel to prepare for
discovery or trial and to testify truthfully as a witness when reasonably
requested by the Company at reasonable times designated by the Company. You
agree that you will not voluntarily disclose any information to any person or
party that is adverse to the Company and that you will maintain the confidences
and privileges of the Company. The Company agrees to reimburse you for any
reasonable out-of-pocket expenses that you incur in connection with such
cooperation, subject to reasonable documentation. The Company will attempt, in
good faith, to exercise its rights under this Section 11 so as not to
unreasonably interfere with your ability to engage in gainful employment.

GDSVF&H

 

--------------------------------------------------------------------------------

William J. Stuart

pg. 4

12.Company Property.  You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) your
Company-issued laptop, cell phone, fob, keys, parking pass and copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

13.Confidentiality of Agreement.  You agree that you will not discuss your
employment by the Company or circumstances of your departure with any person
(other than information that is publicly available in connection with the
Company’s filings with the Securities and Exchange Commission) unless (i)
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with jurisdiction to order
you to divulge, disclose or make accessible such confidential information;
provided that you shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and reasonably
cooperate with any attempts by the Company to obtain a protective order or
similar treatment and  (ii) to your spouse, attorney and/or personal tax and
financial advisors as reasonably necessary or appropriate to assist in your tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of confidential information by an Exempt
Person shall be deemed to be a breach of this Section 13 by you.

14.No Disparagement.  You agree that you will never make any negative or
disparaging statements (orally or in writing) about the Company or its
stockholders, directors, officers, employees, products, services or business
practices, except as required by law. Likewise, the Company’s directors and
officers will reciprocate the same terms of no disparagement.

15.Severability.  If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

16.Choice of Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of New York (other than its choice-of-law
provisions).

17.Execution.  This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement.  Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.

GDSVF&H

 

--------------------------------------------------------------------------------

William J. Stuart

pg. 5

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

 

Synacor, Inc.

 

[gtjhwjpjz44b000001.jpg]

 

By:

Erin Johnson

Title:

Vice President Human Resources

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims.  I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

Signature of William J. Stuart

 

 

Dated:

 

 

EXHIBIT A: Proprietary Information and Inventions Agreement

GDSVF&H

 